SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 21, 2011 DENDREON CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-30681 22-3203193 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification Number) 3005 First Avenue Seattle, Washington (Address of principal executive offices) (zip code) (206)256-4545 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. The Company held its 2011 Annual Meeting of Stockholders on June 21, 2011 at the Museum of Science and Industry, 57th Street and Lake Shore Drive, Chicago, Illinois 60637.A total of 145,812,541 shares of the Company’s common stock were entitled to vote as of April 22, 2011, the record date for the Annual Meeting, of which 127,013,098 (87.11%) were present in person or by proxy at the Annual Meeting.The votes cast with respect to each item of business properly presented at the meeting are as follows: The stockholders elected each of the four nominees to the Company’s Board of Directors to hold office until the 2014 Annual Meeting of Stockholders by a plurality of the votes duly cast. For Withheld Broker Non-Vote Richard B. Brewer Mitchell H. Gold, M.D. Pedro Granadillo David C. Stump, M.D. The stockholders ratified the appointment of Ernst & Young LLP as the Company’s independent registered accounting firm for the fiscal year ending December 31, 2011 by a majority of the votes duly cast. For Against Abstain Ernst & Young LLP The stockholders recommended, on an advisory basis, the approval of the Company’s overall executive compensation program by a majority of the votes duly cast. For Against Abstain Broker Non-Vote The stockholders selected one year as the frequency for holding an advisory vote of the Company’s overall executive compensation program by that frequency receiving the highest number of the votes duly cast. 1 Year 2 Years 3 Years Abstain Broker Non-Vote 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DENDREON CORPORATION By: /s/Gregory T. Schiffman Gregory T. Schiffman Executive Vice President, Chief Financial Officer, and Treasurer Date: June 23, 2011 3
